Citation Nr: 1108786	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  03-32 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, to include as secondary to the service-connected hallux valgus of the right and left feet. 

2.  Entitlement to service connection for a left knee disorder, to include as secondary to the service-connected hallux valgus of the right and left feet. 

3.  Entitlement to service connection for pes planus of the feet, to include as secondary to the service-connected hallux valgus of the right and left feet. 

4.  Entitlement to service connection for a low back disorder, to include as secondary to the service-connected hallux valgus of the right and left feet. 

5.  Entitlement to an increased evaluation for hallux valgus of the right foot, currently evaluated as 10 percent disabling. 

6.  Entitlement to an increased evaluation for hallux valgus of the left foot, currently evaluated as 10 percent disabling. 
REPRESENTATION

Veteran (Appellant) represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The Veteran had active service from September 1987 to April 1989.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  By that rating action, the RO, in part, denied service connection for right and left knee disorders and pes planus.  The RO declined to reopen a previously denied claim for service connection for a low back disorder, to include as secondary to the service-connected hallux valgus of the right and left feet.  The RO also continued 10 percent ratings assigned to the service-connected hallux valgus of the right and left feet.  The Veteran appealed the RO's January 2003 rating action to the Board. 

In May 2006 and May 2009, the Board, in part, remanded the service connection and increased evaluation claims to the RO for additional development.  The case has returned to the Board for appellate consideration. 

Also on appeal from the RO's January 2003 rating action was the issue of whether new and material evidence had been received to reopen a previously denied claim for service connection for an acquired psychiatric disorder.  In a May 2009 decision, the Board reopened the previously denied claim and remanded the underlying claim for service connection for an acquired psychiatric disorder on the merits to the RO for additional development.  By a September 2010 rating action, the RO granted service connection for major depressive disorder; an initial 70 percent evaluation was assigned, effective September 30, 2009- -the date of a VA examination report containing an etiological opinion relating the above-cited disability to military service.  As the Veteran has not disagreed with the initial 70 percent evaluation or the effective date of September 30, 2009, this issue is no longer before the Board for appellate consideration.  Grantham v. Brown, 114 F. 3d 1156 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  The competent and probative medical evidence of record reflects that the Veteran's right and left knee disorders, pes planus of the feet, and low back disorder did not have their onset during military service or within the initial post-service year and are not otherwise etiologically related thereto or to the service-connected hallux valgus of the right and left feet.

2.  The Veteran's assertion that his current right and left knee disorders, pes planus, and low back disorder were caused by an incident of military service or to a service-connected disability is not competent evidence.

3.  The Veteran's service-connected hallux valgus of the right foot is assigned a 10 percent disability rating, which is the maximum disability rating authorized under Diagnostic Code 5280.

4.  The Veteran's service-connected hallux valgus of the left foot is assigned a 10 percent disability rating, which is the maximum disability rating authorized under Diagnostic Code 5280.


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for a right knee disorder, to include as secondary to hallux valgus of the right and left feet, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2010).

2.  The criteria to establish service connection for a left knee disorder, to include as secondary to hallux valgus of the right and left feet, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2010).

3.  The criteria to establish service connection for pes planus of the feet, to include as secondary to hallux valgus of the right and left feet, are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010).

4.  The criteria to establish service connection for a low back disorder, to include as secondary to hallux valgus of the right and left feet, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2010).

5.  The criteria for an increased rating in excess of 10 percent for hallux valgus of the right foot have not been met.  38 U.S.C.A. §§  1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5280 (2010).

6.  The criteria for an increased rating in excess of 10 percent for hallux valgus of the left foot have not been met.  38 U.S.C.A. §§  1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5280 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit)(as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

II. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim.  The claimant should be informed as to what portion of the information and evidence VA will seek to provide, and what portion of such the claimant is expected to provide.

Proper notification must also invite the claimant to provide any evidence in his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1). See also Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120- 21 (2004).
In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents (e.g., statements or supplemental statements of the case), was required.

The Federal Circuit further held that such a letter should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  Id.

Regarding the service connection and increased evaluation claims on appeal, 
by a May 2009 post-adjudication letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate these claims. The RO also specified what information and evidence must be submitted by him, what information and evidence will be obtained by VA, and the need for him to advise VA of or submit any further evidence that pertains to these claims.

The notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VA, however, may proceed with adjudication of a claim if errors in the timing or content of the VCAA notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Pelegrini, 18 Vet. App. at 121; Sanders v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Here, preliminary notice as to the service connection and increased evaluation claims was provided in September 2002.  Comprehensive notice in accordance with the law was not provided until after the January 2003 rating decision on appeal was issued. However, the Veteran was not prejudiced from this timing error because the RO readjudicated these claims in a September 2010 supplemental statement of the case.  Thus, the Board finds that the essential fairness of the adjudication process was not affected by the VCAA timing error.

Regarding the increased evaluation claims on appeal, the Board notes that in Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009), the Federal Circuit clarified VA's notice obligations in increased rating claims.  In that case, the Federal Circuit found that, at a minimum, adequate VCAA notice requires that VA notify the claimant that, to substantiate such a claim:  (1) the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life; (2) if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect of that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant; (3) the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes. Id.

Here, via a May 2009 letter, the RO informed the Veteran of the Vazquez requirements.  Id.

In addition, during the pendency of this appeal, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim (those five elements include: Veteran status, existence of a disability, connection between the Veteran's service and that disability, degree of disability, and effective date pertaining to the disability).  In this case, via the May 2009 letter, VA informed the Veteran of the Dingess elements.

The RO has taken appropriate action to comply with the duty to assist the Veteran with the development of the service connection and increased evaluation claims analyzed in the decision below.  Service treatment records (STRs), as well as private and VA examination medical records, and statements of the Veteran and his representative have been associated with the claims files.  In addition, in January 2007, September 2008 and September and October 2009, VA examined the Veteran to determine the current etiology of his right and left knee disorders, pes planus and low back disorder, as well as the current severity of the service-connected hallux valgus of the right and left feet.  Copies of these VA examination reports are contained in the claims files.  These examination reports are adequate and probative for VA purposes because the examiners relied on sufficient facts and data, provided a rationale for their respective opinions, and there is no reason to believe that the examiners did not reliably apply reliable scientific principles to the facts and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Given the foregoing, the Board finds that the RO has substantially complied with the Board's May 2009 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  The Board finds that there is no further assistance that would be reasonably likely to substantiate the service connection and increased evaluation claims on appeal.

II. Merits Analysis

A. Service Connection Claims-Right and Left Knee Disorders, Pes Planus and Low Back Disorder, each to include on a secondary basis

The Veteran's claims for service connection for right and left knee disorders, pes planus and low back disorder are based on an assertion that these disabilities are etiologically related to military service and, in the alternative, that they are secondary to his service-connected hallux valgus of the right and left feet. 

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service. 38 C.F.R. § 3.303(d) (2010); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Demonstration of continuity of symptomatology is an alternative method of establishing the second and third Shedden/Caluza element under 38 C.F.R. § 3.303(b). Barr v. Nicholson, 21 Vet. App. 303 (2007); Savage v. Brown, 10 Vet. App. 488, 495-97 (1997); also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in- service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Certain enumerated disorders, such as arthritis, may be established based on a legal presumption by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307 and 3.309(a) (2010).

However, the law also provides that no presumptions may be invoked on the basis of advancement of the disease when first definitely diagnosed for the purpose of showing its existence to a degree of 10 percent within the applicable period.  This will not be interpreted as requiring that the disease be diagnosed in the presumptive period, but only that there be then shown by acceptable medical or lay evidence characteristic manifestations of the disease to the required degree, followed without unreasonable time lapse by definite diagnosis.  Symptomatology shown in the prescribed period may have no particular significance when first observed, but in the light of subsequent developments it may gain considerable significance.  Cases in which a chronic condition is shown to exist within a short time following the applicable presumptive period, but without evidence of manifestations within the period, should be developed to determine whether there was symptomatology which in retrospect may be identified and evaluated as manifestation of the chronic disease to the required 10-percent degree.  38 C.F.R. § 3.307(c).

Service connection is also provided for a disability, which is proximately due to, or the result of a service-connected disease or injury. 38 C.F.R. § 3.310.  The Court has held that service connection can be granted under 38 C.F.R. § 3.310, for a disability that is aggravated by a service- connected disability and that compensation can be paid for any additional impairment resulting from the service- connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen. 38 C.F.R. 3.310 (2009).  The amended 38 C.F.R. § 3.310 limits service connection on the basis of aggravation to those situations in which medical evidence created prior to the alleged aggravation establishes a baseline for the disability prior to aggravation.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board finds that the preponderance of the competent and probative evidence of record is against the claims for service connection for right and left knee disorders, pes planus, and low back disorder because the medical evidence is against a nexus of any of the above-cited disorders to military service or to the service-connected hallux valgus of the right and left feet. 


The Veterans STRs show that in June 1988, he was seen in the orthopedic clinic and complained, in part, of having bilateral knee pain when he ran.  An assessment of mildly symptomatic left bunion deformity and pronation syndrome with possible secondary knee pain was entered.  In February 1989, the Veteran again complained of bilateral knee pain.  At that time, x-rays of both knees were within normal limits.  These records do not contain any clinical findings referable to pes planus of the feet or the low back.  

A March 1989 pre-separation physical examination report reflects that the Veteran's lower extremities, feet and spine were each evaluated as "normal."  On an accompanying Report of Medical History, the Veteran denied having had a "'Trick'" or locked knee, arthritis, rheumatism or bursitis and any other bone, joint or other deformity.  He related that he had had "foot trouble," which was later recognized as the service-connected hallux valgus.  He denied having had "Recurrent back pain."  The examining physician noted that the Veteran had bilateral foot pain that was aggravated by strenuous exercise, but without a previous history of a fracture. 

Post-service X-ray findings of minimal degenerative changes of both knees, pes planus of the feet and mild concentrated disc bulging at L4-5, L5-S1 and lumbar fibromyositis satisfy the requirement that there be evidence of current right and left knee disorders, pes planus of the feet, and low back disorder.  (See January 2007, September 2008 and October 2009 VA examination reports, respectively).

Thus, the claims for service connection for right and left knee disorders, pes planus of the feet and low back disorder hinge on whether there is medical evidence of a nexus of any of the above-cited disabilities to military service or to the service-connected hallux valgus of the right and left feet.  As to the medical opinion evidence in this case, the Board notes that there are VA opinions that are against the claims.

In January 2007 and September 2008, the same VA examiner examined the Veteran to determine the etiology of his right and left knee disorders and pes planus of the feet, to include whether they had been caused, or aggravated by, the service-connected hallux valgus of the right and left feet. 

After a review of the claims files, to include the above-cited STRs, the VA examiner opined that the Veteran's bilateral knee disorder, which he diagnosed as early degenerative joint disease and patellar subluxation, was less likely as not etiologically related to either symptomatology shown in the Veteran's STRs or to his service-connected bilateral hallux valgus of the right and left feet.  In reaching this conclusion, the VA examiner specifically noted that the Veteran had only one episode of bilateral knee pain during [military] service and that subsequent X-rays of the knees were negative.  Thus, the VA examiner concluded that it was more probable that the Veteran's current bilateral knee condition was related to the normal process of aging (i.e., constant wear and tear).  The VA examiner stated that there was no evidence in the medical literature that bilateral hallux valgus would predispose an individual to knee degenerative joint disease.  (See January 2007 and September 2008 VA examination reports).

Regarding the Veteran's pes planus of the feet, the VA examiner noted that while the STRs showed that the Veteran had received treatment for mild hallux valgus of the feet, they were absent for any clinical findings of pes planus.  The VA examiner indicated that the Veteran had not sought any treatment for pes planus of the feet until two decades after service discharge, and that the possible cause of a pes planus deformity could be secondary to being overweight for a prolonged period of time or from a family predisposition.  The VA examiner further reasoned that it was more likely that a hallux valgus deformity would predispose someone to pes cavus (high arch) in order to avoid weight over the big toe metatarsophalangeal joint and pain, as opposed to a decrease in strength that would result in a pes planus deformity.  (See January 2007 and September 2008 VA feet examination reports).  

Concerning the Veteran's low back disability, in October 2009, a VA examiner opined that because there was no written evidence in the Veteran's STRs of any medical evaluation, treatment or diagnosis of low back pain, this indicated that the current low back disability was acquired after service.  The VA examiner also found that the Veteran's low back disorder was not related and/or secondary to his service-connected bilateral hallux valgus condition.  In reaching this conclusion, the examiner pointed to the fact that they were two completely different conditions, located at two different anatomical parts.  In addition, the examiner stated that there was no medical evidence to support the fact that the Veteran's diagnosed low back disorder, mild concentrated disc bulging condition, could be secondary or related to the service-connected mild bilateral hallux valgus condition.  (See October 2009 spine examination report). 

The Board finds the above-cited VA medical opinions to be highly probative evidence. Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion depends upon whether it is factually accurate, fully articulated, and contains sound reasoning for the conclusion, not the mere fact that the claims file was reviewed); see also Gardin v. Shinseki, 2010 WL 2898320 (Fed.Cir.) (July 16, 2010) (observing that in accordance with Nieves- Rodriguez, the Board is prohibited from discounting a private physician's report merely because the opining physician did not review the Veteran's medical service record).

There is no other medical opinion, private or VA, that refutes the above-cited VA examiners' conclusions and that is supportive of the Veteran's claims for service connection for right and left knee disorders, pes planus and low back disorder, each to include as secondary to the service-connected hallux valgus of the right and left feet. 

As there is no notation of a right or left knee disorder, pes planus of the feet or low back disorder at service separation and there is no nexus opinion in favor of the Veteran's claims, all of the elements necessary to warrant a grant of service connection on either a direct or a secondary basis are not shown.  Consequently, service connection for right and left knee disorders, pes planus of the feet and low back disorder on either a direct or a secondary basis must be denied.

Furthermore, and with respect to the claims for service connection for right and left knee and low back disorders, because there is no evidence of arthritis of the knees and/or back within a year of the Veteran's separation from military service, service connection for these disabilities on a presumptive basis is also not warranted.  See 38 C.F.R. §§ 3.307; 3.309 (2010). 

Finally, the Board finds that the Veteran's statements throughout the appeal that his currently diagnosed right and left knee disorders, pes planus of the feet and low back disorder had their onset during military service are not credible, as there is no evidence of any of these disorders during military service.  See 38 U.S.C.A. § 1154(a) (West 2002) (in each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence).  

Indeed, the Veteran's statements are contradicted by the STRS, which are, aside from a single complaint of bilateral knee pain, entirely devoid of any chronic right and left knee disorders, pes planus of the feet and low back disorder. The Veteran's pre-separation physical examination and questionnaire are particularly probative both as to the Veteran's subjective reports and their resulting objective findings.  They were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to  statements of diagnosis or treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).

The Veteran's contention that his right and left knee disorders, pes planus of the feet and low back disorder were caused by his service-connected bilateral hallux valgus of the feet is not competent evidence.  While the Veteran is competent to report his symptoms and medical history, he is plainly not qualified to opine with regard to the etiology of these disabilities, and in any case his opinion is contradicted by qualified medical examiners.  Jandreau v. Nicholson, 492 F.3d 1372 (2007).

B. Increased Evaluation Claims-Hallux Valgus of the Right and Left Feet

The Veteran's service-connected hallux valgus of the right and left feet are separately rated as 10 percent disabling, the maximum allowable under Diagnostic Code 5280.  See 38 C.F.R. § 4.71a, Diagnostic Code 5280.   He seeks an increased rating in excess of 10 percent for each foot.  

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2 (2010), and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3 (2010).  If there is a question as to which rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

Where an increase in an existing disability rating based upon established entitlement to compensation is at issue, the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased evaluation claim, such as here, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  See also 38 C.F.R. § 4.14 (2010) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2010).  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.14 do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups. The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2010).  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

The Veteran's service-connected hallux valgus of the right and left feet are separately rated as 10 percent disabling, the maximum allowable under Diagnostic Code 5280.  

Diagnostic Code 5280 provides ratings for unilateral hallux valgus.  Unilateral hallux valgus that is severe, if equivalent to amputation of great toe, is rated 10 percent disabling.  Unilateral hallux valgus that has been operated upon with resection of metatarsal head is rated 10 percent disabling. 38 C.F.R. § 4.71a.  This is the maximum disability rating available for hallux valgus.

Diagnostic Code 5003 provides that arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved. 38 C.F.R. § 4.71a, DC 5003 (2010).  When the limitation of motion of a specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.  For the purposes of rating disability from arthritis, the shoulder, elbow, wrist, hip, knee, and ankle are considered major joints; multiple involvements of the interphalangeal, metacarpal and carpal joints of the upper extremities, the interphalangeal, metatarsal and tarsal joints of the lower extremities, the cervical vertebrae, the dorsal vertebrae, and the lumbar vertebrae, are each considered groups of minor joints, ratable on a parity with major joints.  38 C.F.R. § 4.45(f) (2010).

The Board finds that the preponderance of the competent and probative medical evidence of record is against increased ratings in excess of 10 percent for his service-connected hallux valgus of the right and left feet.  

The Board has considered whether a greater disability rating would be appropriate under alternative diagnostic code provisions.  As noted in the preceding analysis, the Board has denied service connection for bilateral pes planus, to include on a secondary basis.  Thus, although the Veteran currently exhibits symptoms associated with bilateral pes planus, rating the disability under Diagnostic Code 5276, would not be appropriate as the Veteran is not service-connected for any disability of the feet other than his hallux valgus at this time.  

Similarly, rating the Veteran's disability under Diagnostic Codes 5278 and 5284, the Diagnostic Codes used to evaluate pes cavus of the feet and foot injuries, would not be appropriate as the medical evidence of record has not shown that the Veteran has been diagnosed with pes cavus of either the right or left foot and there is no evidence that there has been any trauma to the right and left foot.  (See, January 2007 and September 2009 VA feet examination reports, wherein the examiners noted that there had not been any history of trauma to the Veteran's feet and there was no evidence of pes cavus in either foot, respectively).  Thus, consideration of whether increased ratings for the service-connected hallux valgus of the right and left feet under these diagnostic code provisions is not warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5278 and 5284 (2010).

Finally, a higher rating is not warranted under Diagnostic Code 5003.  Although April 2009 VA x-rays of the feet showed evidence of arthritis in two minor joints, namely the distal interphalangeal and proximal interphalangeal joints, there is no evidence of occasional incapacitating exacerbations.  Thus, an increased rating is not warranted for either the right or left foot under Diagnostic Code 5003.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Additionally, because Diagnostic Code 5280 is not based on limitation of motion and he is receiving the maximum schedular rating available to each foot under Diagnostic Code 5280, the provisions of 38 C.F.R.§§ 4.40 and 4.45, with respect to pain, do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996); Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997) (citing 38 C.F.R. § 4.40).

As shown above, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In this case, the Board finds no provision upon which to assign higher ratings for the service-connected hallux valgus of the right and left feet.

The Board has considered the statements of the Veteran as to the frequency and severity of his symptoms.  However, these are outweighed by the competent objective medical evidence of record.  The VA examination reports provide objective findings which may be applied to the applicable rating criteria, and are more probative than are the general lay contentions.  VA is required to evaluate the disorder in question in light of the specific enumerated rating criteria as are set forth above, which call for competent medical evidence.

Accordingly, the Veteran's symptomatology does not show symptoms of the severity and persistence to warrant disability ratings greater than 10 percent for the hallux valgus of the right and left feet.  Based upon Hart, the Board has considered whether a staged rating is appropriate.  However, in the present case, there is no identifiable period of time over the course of this appeal during which the hallux valgus of the right and left feet warrant disability ratings higher than 10 percent.

Finally, the Board has also considered whether the Veteran's claim for increased evaluations for hallux valgus of the right and left feet should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, which involves a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The Board acknowledges the Veteran's statement to a VA January 2007 VA examiner that he was fired from his job as a security guard because of his inability to stand for several minutes.  However, that same examination report reflects that the Veteran was found to be unemployed because his work study program at the local VA Medical Center (VAMC) had been terminated.  (See January 2007 VA feet examination report).  The Board does not doubt that the Veteran's hallux valgus of the feet have impacted his ability to work.  The assigned ratings for his right and left feet reflect that they are productive of impairment in earning capacity.
However, there is no indication in the record that the average industrial impairment from the service-connected hallux valgus of the right and left feet is in excess of that contemplated by the currently assigned 10 percent ratings, as the manifestations of the Veteran's disabilities are contemplated by the schedular criteria.  In addition, the record reflects that the Veteran has not required frequent hospitalizations for the above-cited disabilities.

In sum, the Board has determined that there are no unusual or exceptional factors in this case warranting the referral of any claim for extra-schedular consideration.

For these reasons, the preponderance of the evidence of record is against a finding that the Veteran's service-connected hallux valgus of the right and left feet meet or approximates the criteria for increased ratings in excess of 10 percent.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.7, 4.21 (2008).  The benefit-of-the- doubt doctrine is therefore not for application, and the claims must be denied.  See Gilbert v. Derwinski, 1 Vet. App. at 53.

The Court has held that the question of a total disability rating based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him. 38 C.F.R. § 4.16 (2010).

Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2001) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). The Federal Circuit has recently held that TDIU is not raised in an increase rating claim unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  

In this case, there is no evidence of unemployability as a result of the service-connected feet.  As noted above, the Veteran was enrolled in a work-study program at a local VAMC that was subsequently terminated.  In addition, a September 2009 VA examiner determined that the Veteran was retired because of physical disabilities, such as his bilateral hallux valgus deformity, but also from non-service-connected physical (low back disorder) and psychiatric (bipolar syndrome) disorders.  (See September 2009 VA feet examination report),  Hence further consideration of TDIU is not warranted.


ORDER

Service connection for a right knee disorder, to include as secondary to hallux valgus of the right and left feet, is denied. 

Service connection for a left knee disorder, to include as secondary to hallux valgus of the right and left feet, is denied. 

Service connection for pes planus of the feet, to include as secondary to hallux valgus of the right and left feet, is denied. 

Service connection for a low back disorder, to include as secondary to hallux valgus of the right and left feet, is denied. 

An increased rating in excess of 10 percent for hallux valgus of the right foot is denied. 

An increased rating in excess of 10 percent for hallux valgus of the left foot is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


